MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
The regulations provide that, absent certain exceptional circumstances that do not apply here, a motion to reconsider a decision “must be filed with the Board within 30 days after the mailing of the Board decision.... ” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in finding that it could not excuse petitioner’s untimeliness and in denying petitioner’s untimely motion to reconsider. See id.
Accordingly, the court sua sponte denies this petition for review because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.